Citation Nr: 0106244	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  97-20 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, other than post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from February 1972 to 
October 1974.

This appeal initially arose from a June 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which denied claims of entitlement 
to service connection for PTSD and bipolar disorder.  In a 
decision dated in June 1998, the Board of Veterans' Appeals 
(Board) held that new and material evidence had not been 
submitted to reopen the claim for service connection for an 
acquired psychiatric disorder other than PTSD and denied the 
claim of entitlement to service connection for PTSD as not 
well-grounded.  The veteran appealed that determination to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an order dated in July 2000, the Court vacated 
the Board's June 1998 decision and remanded the case to the 
Board for further proceedings.  

The issue of entitlement to service connection for PTSD will 
be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  An unappealed September 1982 rating decision denied 
entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD. 

2.  Evidence added to the record since the September 1982 
rating decision is so significant, when viewed in conjunction 
with the evidence previously of record, that it must be 
considered in order to fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1.  A rating decision in September 1982, denying entitlement 
to service connection for an acquired psychiatric disorder, 
is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2000).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2000);  38 C.F.R. §§ 3.102, 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the RO 
originally decided the veteran's new and material evidence 
claim under a standard which has since been overruled by the 
Court in Elkins v. West, 12 Vet. App. 209 (1999) (en banc), 
and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  That 
standard was more stringent than the standard now in effect.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  However, 
in light of the favorable determination contained herein, no 
purpose would be served by remanding the appeal to the RO for 
reconsideration under the less stringent standard. The Board 
finds that the veteran is not prejudiced by the consideration 
of his new and material evidence claim by the Board under the 
new case law.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

A September 1982 decision by the RO denied the veteran 
service connection for a "nervous condition".  The 
September 1982 decision became final when the veteran did not 
file a notice of disagreement within one year of the date he 
was issued notification of the unfavorable determination.  
See 38 U.S.C.A. § 7105(b)(1), (c) (West 1991); Person v. 
Brown, 5 Vet. App. 449, 450 (1993).  A final decision may not 
be reopened and reconsidered by the Board unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 38 
U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, VA must reopen a previously denied claim.  
See 38 U.S.C.A. § 7105 (West 1991).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  "New 
evidence" is that which is not merely cumulative of other 
evidence of record.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).

Evidence of record at the time of the September 1982 rating 
decision included the veteran's service personnel and medical 
records that showed he was separated from the service as 
unsuitable, based on a personality disorder identified as 
passive-dependent personality, chronic, moderately severe, 
EPTE.  Also of record at that time were March 1980 private 
hospital records providing a relevant diagnosis of depressive 
disorder, and May 1982 VA hospital records providing a 
diagnosis of alcohol dependence and borderline personality 
disorder.

Evidence added to the record since the September 1982 rating 
decision includes VA treatment records dated from 1995 to 
1997, which show that the veteran was diagnosed with bipolar 
disorder in April 1995, and bipolar disorder, mixed, in 
September 1996. 

The VA treatment records added to the record since the 
September 1982 rating decision are "new", in that they were 
not previously of record.  Those records are also 
"material" to the claim for service connection for a 
psychiatric disability other than PTSD.  They constitute 
medical evidence, based on treatment, that the veteran 
currently has a psychiatric disability, other than PTSD, and 
not just a personality disorder. The VA treatment records are 
thus probative as to the basis of the prior final denial of 
the claim.  That evidence is enough to trigger the Board's 
duty to assist the veteran in developing his claim under a 
new law regarding VA's duty to assist claimants. 

In light of the above, the Board concludes that the newly 
submitted evidence is new and material so as to warrant 
reopening the previously denied claim for service connection 
for an acquired psychiatric disorder, other than PTSD.  


ORDER

New and materiel evidence having been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD, the appeal is granted 
to that extent.


REMAND

Having determined that the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, 
other than PTSD, has been reopened, the claim must be 
considered on a de novo basis.  

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which applies to all pending claims for VA benefits.  
That law provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA and provides for VA to arrange for a 
medical examination and opinion in certain circumstances. In 
the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A). 

As there is no medical finding or opinion of record linking a 
current acquired psychiatric disorder other than PTSD to the 
veteran's period of active service or linking a current 
psychosis to the one-year period following the veteran's 
separation from service, the Board finds that the VCAA 
requires additional development.  

Turning to the veteran's claim for service connection for 
PTSD, the Board notes that, in September 1998, he submitted 
additional information regarding his claimed stressors.  His 
statement included specific information as to dates and 
places of claimed stressors, which the RO had not previously 
considered. No effort has been made to have the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
attempt to verify the veteran's reported stressors.  The VCAA 
requires VA to assist a claimant unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Accordingly, the Board finds that 
referral of the veteran's stressor statement to USASCRUR is 
required.

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should make a specific 
determination, based upon the complete 
record, on the question of whether the 
veteran engaged in combat with the enemy 
at any time and, if so, whether any of 
his claimed stressors were related to 
combat, so that further corroboration may 
not be required, under 38 C.F.R. 
§ 3.304(f) (2000).  

2.  If the RO does not conclude that the 
veteran engaged in combat with the enemy, 
the information provided by the veteran 
concerning the specific circumstances of 
the claimed stressors and a copy of the 
service records documenting the veteran's 
assignments should be forwarded to the 
USASCRUR, for an attempt at verification 
of the stressors claimed by the veteran.

3.  Thereafter, if the RO determines that 
the record establishes the occurrence of 
any claimed stressful event, the RO must 
specify which stressor or stressors the 
RO has determined are established by the 
record.  In reaching that determination, 
the RO should address any credibility 
questions raised by the record.

4.  If the RO determines that the record 
establishes the existence and nature of 
any stressor or stressors, the RO should 
arrange for an examination of the veteran 
by an appropriate VA examiner to 
determine the diagnosis of any 
psychiatric disorders that are present.  
The examination should be conducted in 
accordance with DSM-IV.  The RO must 
furnish the examiner a complete and 
accurate account of the stressor or 
stressors determined to be established by 
the record and the examiner must be 
instructed that only those events as 
reported in the record may be considered 
for the purpose of determining whether 
inservice stressors caused current 
psychiatric symptoms and whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied by 
the inservice stressors.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examination report should reflect review 
of pertinent material in the claims file, 
including the service and historical 
records which describe the details of the 
stressful events found to have been 
established by the originating agency.  
Any opinion expressed must be accompanied 
by a detailed rationale.  All necessary 
tests and studies should be conducted.

5.  Regardless of whether the record 
establishes the existence and nature of 
any stressor or stressors, the RO should 
arrange for an examination of the veteran 
by an appropriate VA examiner to 
determine the diagnosis of any 
psychiatric disorders, other than PTSD, 
that are present.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  All necessary tests and 
studies should be conducted.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
any diagnosed acquired Axis I psychiatric 
disorder, other than PTSD, is related to 
complaints or symptoms during the 
veteran's period of active service from 
February 1972 to October 1974.  A 
complete rationale for all opinions 
expressed must be provided.

6.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

7.  Thereafter, in light of the evidence 
obtained pursuant to the requested 
development, the RO should readjudicate 
the veteran's claims for service 
connection for an acquired psychiatric 
disorder, other than PTSD, and for service 
connection for PTSD.  If the benefits 
sought on appeal remain denied, the 
veteran and the veteran's representative 
should be provided with a supplemental 
statement of the case. The veteran and his 
representative should be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further appellate review.

The purposes of the REMAND are to assist the veteran and to 
obtain additional development, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time. No action is required 
of the veteran until he is further notified.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 


